     Case 3:15-cv-02324-GPC-KSC Document 193 Filed 04/30/21 PageID.4450 Page 1 of 3



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re BofI HOLDING, INC. SECURITIES               Case No.: 15-cv-2324-GPC-KSC
12     LITIGATION
                                                         ORDER REGARDING DISCOVERY
13                                                       DISPUTES
14
15
16
17             The parties have raised several disputes concerning the appropriate search terms and
18    ESI custodians to capture documents and information responsive to plaintiffs’ First Set of
19    Requests for Production (“RFPs”), and regarding the scope of privilege and the contents of
20    any privilege log for documents related to internal investigations. The parties conferenced
21    with the Court’s staff regarding these disputes on April 22, 2021, and lodged their
22    respective search term and custodian proposals with chambers. The Court heard argument
23    from the parties on these issues on April 30, 2021. 1 Having reviewed the materials
24    submitted and considered the arguments of counsel, and for the reasons stated during the
25    April 30, 2021 hearing, the Court HEREBY ORDERS as follows:
26
27
28    1
          The telephonic hearing was recorded.

                                                     1
                                                                                  15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 193 Filed 04/30/21 PageID.4451 Page 2 of 3



1            ESI Custodians. The parties have agreed on 20 document custodians, and plaintiffs
2     seek documents from an additional 19 custodians, including BofI’s General Counsel, Eshel
3     Bar-Adon. Defendants represent that they are investigating whether custodial documents
4     exist for all 19 custodians in dispute. For the reasons discussed at the hearing, the Court
5     GRANTS IN PART AND DENIES IN PART plaintiffs’ request for additional
6     custodians. Plaintiffs shall select an additional 10 custodians and shall inform defendants
7     of their selection by the close of business on May 3, 2021. Plaintiffs’ list shall not include
8     Mr. Bar-Adon. Defendants shall identify for plaintiffs as soon as possible any custodians
9     for whom custodial documents no longer exist. If defendant lacks custodial documents for
10    any of plaintiffs’ selected 10 additional custodians, plaintiff can select another custodian.
11           Search Terms.          The parties presented competing search term proposals for
12    documents responsive to plaintiffs’ RFPs Nos. 5, 6, 9, 10, 12, 13-15, 18-21, 24, 35 and 38. 2
13    The Court provided guidance to the parties during the hearing about the appropriate scope
14    of any search for ESI responsive to these RFPs. With this guidance in mind, the parties
15    are ordered to further meet and confer in a good faith effort to come to agreement on search
16    terms. If the parties cannot come to an agreement despite their best efforts, they shall file
17    a joint motion for resolution of their dispute pursuant to the undersigned’s Chambers’ Rules
18    setting forth their respective final proposed search terms no later than May 7, 2021. The
19    joint submission shall not exceed 7 total pages. If necessary, the parties’ respective
20    proposals for each category of search terms (as described in the materials previously
21    submitted to the Court) may be attached as exhibits. The Court will select the proposal(s),
22    or combination of proposals, it considers the most reasonable and appropriate.
23           Privilege Issues. The parties also raised a dispute regarding whether defendants
24    should search for documents related to internal investigations of wrongdoing at BofI (RFP
25    No. 3), and if so, whether those documents must be logged on a privilege log. The Court
26
27
      2
       The parties represented during the hearing that their dispute as to search terms for RFPs No. 16, 17, 22
28    and 23 has been resolved.

                                                          2
                                                                                            15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 193 Filed 04/30/21 PageID.4452 Page 3 of 3



1     finds that additional briefing is necessary for resolution of this dispute. On or before May
2     7, 2021, plaintiffs and defendants shall each file a brief of no more than 10 pages addressing
3     these issues: (1) whether all documents and communications regarding any internal
4     investigations are privileged and/or subject to work product protection, including
5     communications with in-house counsel, communications with outside counsel, and those
6     communications not involving counsel; (2) whether all responsive documents and
7     communications must be logged on a privilege log; and (3) any concerns regarding burden
8     or proportionality, and any proposals for mitigating such concerns.
9           Other Matters. The parties represented that they have reached an agreement as to
10    a previously-raised dispute regarding documents subject to the Bank Examination
11    Privilege. The parties shall file their stipulation regarding these documents for the Court’s
12    approval no later than the close of business on May 3, 2021.
13          The Court will hold a telephonic Discovery Conference on May 11, 2021 at 10:00
14    a.m. The parties shall advise the Court in advance of the Discovery Conference and in
15    accordance with the undersigned’s Chambers’ Rules of any discovery issues to be
16    addressed.
17           IT IS SO ORDERED.
18    Dated: April 30, 2021
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                  15-cv-2324-GPC-KSC
